fi

Case 1:21-cv-01114-CCB Document 13 Filed 05/21/21 Page 1 of 3

U.S. Department of Jéztage 1:21-cv-01114-CCB Document 2-1 FiiM@ROCHSS REGEIRTIAND RETURN

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"

===
PLAINTIFF COURT CASE NUMBER
KeyHarborLLG /-3.]-CU-114 77%
DEFENDANT TYPE OF PROCESS
Technopref Industries Inc. Complaint; Summons.

 

 

j NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC TO SERVE OR DESCRIPTION OF PROPERTY TQ SEIZE OR CONDEMN
SERVE .9 _Technopref Industries, Inc.; 2017 Carolina Skiff; 2006 Crewboat to Go: and 1988 Creaiboat.ta Go.
AT‘) ADDRESS (Street or RFD, Apartment No., City, Slate and ZIP Code) , =z Fey
CSC-Lawyers Incorporating Service Co., 7 St. Paul St., Sulte 820, Baltimore, Marylaaid, 21202: __

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of processtobe = EF. 2
served with this Form28$ = (5,
Andrew H. Vance, 77 E. Main Street, Suite 401, Westminster, MD 21157 Number of parties to mye 4
served in this case oo
Check forservice PQ REM
on U.S.A. : 2

 

 

=
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (fnelude Business and Atiernate Aridresses,
All Telephone Numbers, and Estimated Times Available for Service): -

The vessels are all moored at 6100 Chemical Road, Curtis Bay, MD, 21226.

—_ ,, i ~ _
ari y other Originator requesting service on behalfof. [ie] PLAINTIFF TELEPHONE NUMBER | DATE

\ne— CO DEFENDANT 410.386.0727 | 5/6/2021

eet SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tecknowlodge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
aa

number of process indicated. Origin Serve
(ign only for USM 285 if more {
than one USM 28S ks submisted) No, SF jn. 3F 5,

I hereby certify and return that 1 i} have personally served, [] have legal evidence of service, [] have executed as shown in “Remarks”, the process described on the
individual, company, corporation, ete., ot the address shown pbove on the on the individual, company, corporation, ete, shown et the address inserted below,

(J) I dereby certify and return that I 2m unable to [ocate the individual, company, corporation, ete, named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served ({fnor shown above) Date Time Cem
i 1
| S-(4-3{ [OK Om
Address (complete only different than shown above) Signature of U.S, Marshal or Deputy

 

Costs shown on attached USMS Cost Sheet >>

A Gr 2 Dus 9rMIes 2 hours
#260.m 4 ARAL =< HCTFIZ
(40slhe per dipubr’) (ao. SL [mite )

<3,

 

FAL. en
Afqy. 3:
cue ~ 202)
Rk
SFT Basin On
Form USM-285

Rev. O121

 
Case 1:21-cv-01114-CCB Document 13 Filed 05/21/21 Page 2 of 3

UNCLASSIFIED // LES

U.S. Department of Justice . .
United States Marshals Service Seized Property and Evidence Control

INSTRUCTIONS: Use Form USM-102 to record the teansfer of seized property from one agency or individual to another. Maintain
completed forms in the property file.

 

1. DISTRICT:

District of Maryland

2. RECEIVED FROM (NAME AND ADDRESS):

KEY HARBOR, LLC dba JAWS MARINE, 6100 CHEMICAL ROAD, CURTIS BAY, MD 21226

3. CASE NO.: 4. CASE TITLE:
1:2021-CV-01114 KEY HARBOR, LLC dba JAWS MARINE v. 2017 CAROLINA SKIFF, et al.1

5. SUBJECT (NAME AND ADDRESS):
2017 Carolina Skiff, 2006 Crewboat To Go, 1988 Crewboat To Go ALL LOCATED AT 6100 CHEMICAL ROAD, CURTIS BAY, MD 21226

 

 

 

 

6. ITEM NO. , OF ARTICLE (faciude model, 9. STORAGE LOCA
no., identifying marks, condition, value, etc.)

i 2017 CAROLINA SKIFF 6100 CHEMICAL ROAD, CURTIS
BAY, MD 21226

2 2006 CREWBOAT TO GO 6100 CHEMICAL ROAD, CURTIS
BAY, MD 21226

3 1988 CREWBOAT TO GO 6100 CHEMICAL ROAD, CURTIS
BAY, MD 21226

N
G
FOLLOWS

 

Note: Completed forms containing personally identifiable information (PII) must be encrypted and include the appropriate marking
(U/LES) in the SUBJECT line of the message prior to dissemination via email.
UNCLASSIFIED // LES
Form USM-102

Page Lof2 Rev. 12/17
Case 1:21-cv-01114-CCB Document 13 Filed 05/21/21 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; UNCLASSIFIED // LES
| certify that | have received and hold myself accountable for the articles listed above.
A. NAME; di. TITLE: #2. AGENCY:
Boal. Ays _ Dus USM 4
Ay SIGNATURE: 7 Mey 14. DATE:
a FS LS, 5-/F-202.|
CHAIN OF CUSTODY
15, ITEM NO. 16. DATE 17. RELINQUISHED BY 18. RECEIVED By BY 19. PURPOSE
1 r Y) MER AGENCY) SUBSTITUTE
&-/ ana CUSTODIAN
f-> 1 SNe ATTIRE: LA/ My
: peep
2 Keer NA shes Watts SUBSTITUTE
5-1 ab 2 UsM? Voss hh. CUSTODIAN
- IGN SIGN
ee, ws Piast
3 ME & AGEN NAS fe Hagel SUBSTITUTE
S-/1-9| eed wr US > 2 ods. Ha CUSTODIAN
-f]- SIGNATURE: IGNA
NAME & AGENCY? NAME & AGERE
[JSIGNATORE: SIGNATURE:
K j
/ Aes NAME & nape } NAME & AGENCY:
sbi Y\ SIGNATURE:
NAME & AGENCY: _ { = ME & AGENCY:
SIGNATURE: | SIGRATURE
NAME & AGENCY: NAME & ERY:
SGNATEREY SIGNATURE:
LNA a rs | NAME & AGENCY: ~
. /
SIGHATURE: [ Si E:
NAME & AGENCY: NANTE & AGENCY:
SIGNATURE: SIGNATURE:
NAME & AGENCY: NAME & AGENCY:
SIGNATURE: SIGNATURE:

 

Note: Completed forms containing personally identifiable information (Pil) must be encrypted and include the appropriate marking
. (U/LES} in the SUBJECT line of the message prior to dissemination via email.
UNCLASSIFIED // LES

Page 20f2

Farm USM-102
Rev, 12/17
